Case 18-42994-drd7       Doc 351     Filed 05/24/21 Entered 05/24/21 16:15:41             Desc Main
                                    Document      Page 1 of 5




                                   UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF MISSOURI

     In re
     CAROL LINDA DILLE                                        Case No. 18-42994

                               Debtor                         Chapter 13



                                   OPPOSITION TO TRUSTEE
                           MOTION AND ORDER SANCTIONING CREDITOR
                               FOR VIOLATING AUTOMATIC STAY

             COME NOW, Karen Nations hereby appears and files this opposition to Trustee’s Motion and

     Order Sanctioning Creditor for Violating Automatic Stay and says:

             1. I received the Notice of No Discharge filed on February 16, 2021 (doc 290).                 I

     misunderstood what that notice meant and thought I could begin collecting again on the judgment

     entered against Ms. Dille.

             2. Accordingly, I filed the transcript on April 10, 2021. My clients had nothing to do with my

     actions in this matter.

             3. When the trustee filed his motion to sell real estate free and clear of liens, I knew my lien

     filing was moot.

             4. The court issued its orders on May 11, 2021 that the real estate could be sold free and clear

     of liens, I again knew the lien would be moot.

             5. As for the Trustee calling my office on May 20, I was out of town and my virtual

     answering service was supposed to tell callers I was out of the office from May 14 to May 21. I have
Case 18-42994-drd7           Doc 351      Filed 05/24/21 Entered 05/24/21 16:15:41                    Desc Main
                                         Document      Page 2 of 5



     already let that service know of their error in telling the trustee I was with a client.1 But as a virtual

     service, it is not like the message taker could walk into my office and make me aware of the urgent

     message. I did acknowledge receipt of the trustee’s email with a copy of the motion and told him I

     would take it up upon my return on May 24. The trustee never included any information in the email

     except the copy of the motion so that I may know this really couldn’t wait until Monday.

                6. Earlier today, I filed a request with Jackson County Circuit Court a request to release the

     lien. A copy of the request and acknowledgement it was received by the efiling system is attached

     hereto as Exhibit A.

                7. The Court had already ordered that the Trustee could sell the real estate free and clear of

     liens so the lien should not be an impediment to selling any real estate and no damage has occurred to

     the estate.

                         WHEREFORE, based on the foregoing, I request the trustee’s motion be denied.

                                                                         s/ Karen Nations
                                                                        Karen Nations, KS-486
                                                                        P.O. Box 13.63
                                                                        Overland Park, KS 66282
                                                                        karen@nationslaw.us
                                                                        (913)825-1455 Fax: (913)825-1450


                                              CERTIFICATE OF SERVICE

                I HEREBY CERTIFY Service of the foregoing was affected via electronic transmission to

     all listed parties through the Court's ECF filing system this 24th day of May 2021.


                                                                        s/ Karen Nations
                                                                        Karen Nations, KS-486



     1
         To make matters worse, my router was unplugged during the week so the “out of office” reply that should have been

     sent to the trustee advising I was not available did not go out.
Case 18-42994-drd7       Doc 351    Filed 05/24/21 Entered 05/24/21 16:15:41           Desc Main
                                   Document      Page 3 of 5



      IN THE ASSOCIATE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                            AT KANSAS CITY

 RICH MEYERS                                 )       Case No. 1416-CV10794
 AND MARVIS MEYERS                           )
           Plaintiffs,                       )       Division: 29
 vs.                                         )
                                             )
 CAROL L DILLE                               )
                                             )
               Defendant.                    )

                              RELEASE OF JUDGMENT LIEN

        COME NOW now plaintiff by and through counsel and releases any lien in effect

 pursuant to the judgment entered in this case. The judgment will otherwise remain in full force

 and effect.

                                             /s/ Karen Nations
                                             Karen Nations, MoBar #56295
                                             P.O. Box 13063
                                             Overland Park, KS 66282
                                             Phone: 913-825-1455, Fax: 913-825.1450
                                             Karen@nationslaw.us
                                             Attorney for Plaintiff
      Case 18-42994-drd7                           Doc 351                                           Filed 05/24/21 Entered 05/24/21 16:15:41                                                                 Desc Main
                                                                                                    Document      Page 4 of 5
Karen Nations

From:                                                  Missouri Courts eFiling System <mocourts.efiling@courts.mo.gov>
Sent:                                                  Monday, May .24, 202112:20 PM ·
To:                                                    Missouri Courts eFiling Subscriber
Cc:                                                    karen@nationslaw.us; 16th Judicial Circuit (Jackson County)
Subject:                                               Receipt of Submission - 1416-CV10794 - RICH MEYERS ET AL V CAROL L DILLE, Jackson
                                                       County - Kansas City - Civil



Your submission on 5/24/21 at 12:18 PM was RECEIVED by Jackson County - Kansas City - Civil on
5/24/21 at 12:18 PM but has not been processed.

You will receive notice from the court when the submission is accepted for filing, put on hold, or returned with
the reason for the hold or return. You do not need to take action at this time.

Below is important information regarding this filing:

                             F23500434
                            ........................................... , ................................................................................................................................,
                               one entered by filer

                           No filing fee or payment information on this



                           RICH MEYERS ET AL V CAROLL DILLE

                           Promissorv Note


Notes to Clerk:   None Entered by Filer



                          Filing - Other/Miscellaneous - Release (other)

                          lien release

                          Electronic Filing Certificate of Service




To view or save a document, click one of the hyperlinks above. The document title hyperlink will open the
document directly until the court accepts the document. After that time, you will have to login to Case.net and
use the case number link to view the document.

Service·lnformation:
                   WAINSWORTH CHARLES ANDERSON, Attorney for Defendant
                                                 ............ ....................... ..,............................................., .....
                                                             ~                           ~




                    wainsworth@andersonlawgroupllc.com




Click to access the Missouri efiling System.

                                                                                                                                                                            1
     Case 18-42994-drd7       Doc 351    Filed 05/24/21 Entered 05/24/21 16:15:41         Desc Main
                                        Document      Page 5 of 5

Click here for Access ·My Tickets.



This e-mail is auto generated. Please do not respond. If you have a concern with your filing, please
contact the court. If you need technical
assistance, please contact the Office of State Courts Administrator Help Desk at
osca.help.desk@courts.mo.gov or toll-free by phone
at 1(888)541-4894. The Help Desk is available 7:30 a.m. to 5:00 p.m. Monday through Friday, excluding state
holidays.




                                                      2
